            Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 1 of 23



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,      :
                               :
                Plaintiff,     :
                               :
      v.                       :                      Civil No. 3:20CV223
                               :
ONE PARCEL OF PROPERTY LOCATED :
AT 112 SHORE ROAD, OLD         :
GREENWICH, CONNECTICUT         :
WITH ALL APPURTENANCES AND     :
IMPROVEMENTS THEREON,          :
                               :
                Defendant.     :                      February 18, 2020
                               :
[CLAIMANTS: MICHAEL LONSKI,    :
 EVELYN LLEWELLEN, AND         :
 JP MORGAN CHASE BANK]         :



                        VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by its attorneys, John H. Durham, United States

Attorney for the District of Connecticut, and Julie G. Turbert, Assistant United States Attorney,

brings this complaint and alleges as follows in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                     NATURE OF ACTION

       1.      This is a civil action in rem brought to enforce the provision of 18 U.S.C.

§ 981(a)(1)(A) for the forfeiture of property involved in a financial transaction in violation of 18

U.S.C. § 1956 or 1957, or to enforce the provision of 18 U.S.C. § 981(a)(1)(C) for the forfeiture

of property which constitutes or is derived from proceeds traceable to an offense constituting
            Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 2 of 23



“specified unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)), namely wire fraud in

violation of 18 U.S.C. § 1343, or conspiracy to commit such offense.

                                THE DEFENDANTS IN REM

       2.      The defendant property is one parcel of property located at 112 Shore Road, Old

Greenwich, Connecticut, with all appurtenances and improvements thereon (defendant

property), more particularly described in Exhibit A, which is attached hereto and incorporated

herein by reference.

       3.      The record owners of the defendant property are Michael Lonski and Evelyn

Llewellyn.

       4.      The defendant property is owner occupied residential property.

       5.      The defendant property was acquired by Michael Lonski and Evelyn Llewellyn

from Eva C. Griggs for $750,000 by warranty deed, dated September 3, 1996 and recorded

September 5, 1996, in Volume 2830, at Page 66 in the Greenwich Land Records.

       6.      JP Morgan Chase Bank may have an interest in the defendant property by virtue

of a mortgage in the original principal amount of $1,400,000.00, dated November 23, 2015, and

recorded December 10, 2015, in Volume 6996, at Page 280 of the Greenwich Land Records.

       7.       JP Morgan Chase Bank may also have an interest in the defendant property by

virtue of a mortgage (home equity line of credit) in the original principal amount of $100,000.00,

dated May 1, 2014, and recorded May 13, 2014, in Volume 6737, at Page 133, and a

Subordination of Mortgage recorded on December 10, 2015, in Volume 6996, at Page 297 of the

Greenwich Land Records.

       8.      The defendant property has a fair market value of approximately $3,335,000.00.


                                                2
            Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 3 of 23



       9.      The defendant property has not been seized and is located within this district. The

United States does not request authority from the Court to seize the defendant property at this

time. The United States will, as provided by 18 U.S.C. § 985(b) (1) and (c) (1):

               a.     post notice of this action and a copy of the Complaint on the defendant

                      property, and

               b.     serve notice of this action on the defendant property owner,

                      and any other person or entity who may claim an interest in

                      the defendant, along with a copy of this Complaint, and

               c.     execute a writ of entry for purposes of conducting an inspection

                      and inventory of the property, and

               d.     file a lis pendens in Greenwich, Connecticut Land Records

                      of the defendant property’s status as a defendant in this in

                      rem action.

       The United States will also, as provided in 19 U.S.C. § 1606, appraise the defendant

property when it executes the Writ of Entry.

                                JURISDICTION AND VENUE

       10.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

pursuant to 28 U.S.C. § 1345, and over an action for forfeiture pursuant to 28 U.S.C. § 1355(a).

       11.     This Court has in rem jurisdiction over the defendant property pursuant to 28

U.S.C. 1355(b).




                                                 3
          Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 4 of 23



          12. Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to 28 U.S.C.

§ 1395, because the property is located in this district.

                                   BASIS FOR FORFEITURE

       13.     The defendant property is subject to forfeiture pursuant to 18 U.S.C. §

981(a)(1)(A) because it constitutes property involved in a financial transaction in violation of 18

U.S.C. § 1956 or 1957, or pursuant to 18 U.S.C. § 981(a)(1)(C) because it constitutes or is

derived from proceeds traceable to an offense constituting “specified unlawful activity” (as

defined in 18 U.S.C. § 1956(c)(7)), namely wire fraud in violation of 18 U.S.C. § 1343, or

conspiracy to commit such offense.


               BACKGROUND ON HEALTH CARE PROVIDER BILLINGS

                                      The Medicare Program

       14.     The Medicare program (“Medicare”) is a federal health care program providing

benefits to persons who are over the age of 65 or disabled. The United States Department of

Health and Human Services (“HHS”), through its agency, the Centers for Medicare and

Medicaid Services (“CMS”), administers Medicare. Medicare is a “health care benefit

program” as defined by 18 U.S.C. § 24(b).

       15.     To enroll in Medicare, all health care providers are required to submit a Medicare

enrollment application to CMS certifying that they understand and will abide by the federal laws

and regulations governing Medicare. Once approved, a provider may file claims with Medicare to

obtain reimbursement for services provided to beneficiaries (patients who qualify for Medicare

benefits). A Medicare claim is required to set forth, among other things, the beneficiary's name,

                                                  4
          Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 5 of 23



services that were performed, the date the services were provided, the cost of the services, and the

provider’s name and identification number.

       16.     Every approved provider receives a unique provider number to use in submitting

reimbursement claims which allow Medicare to tie a particular provider to a particular claim.

Each time a provider submits a claim to Medicare (typically electronically), the provider certifies

that the claim is true, correct and complete, and complies with all Medicare laws and

regulations.

       17.     Michael Lonski (Lonski) originally enrolled as a Medicare provider in 1982. In or

around 2002, Lonski was sued by the United States in the U.S. District Court, Southern District

of New York in United States v. Michael Lonski et al., Case No. 02 Civ 8690, for submitting

knowingly or recklessly false billings to Medicare. Those billings were alleged to have included:

excessive numbers of services per patient; higher levels of service than those actually provided;

nonreimbursable group therapy sessions; multiple visits by a given patient in a single day; and

services rendered on an excessive number of days in a given year. Lonski entered a settlement of

the case, effective as of October 2002, in which he agreed to pay $4,000,000 to the United States

in restitution and was excluded from participating in the Medicare program from April 2003 to

November 2007.

       18.     Lonski was reinstated to the Medicare program in or around December 2008. In

October of 2015, Lonski revalidated his Medicare enrollment information indicating his practice

location as the defendant property, effective December 4, 2008, and indicating that his payment

address was the defendant property, effective January 14, 2009. In December 2017, Lonski

revalidated his Medicare enrollment information and listed the correspondence address and


                                                 5
          Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 6 of 23



practice location as the defendant property as of December 4, 2008, and confirmed that current

and former medical records were stored at the practice location.

       19. Evelyn Llewellyn (Llewellyn) enrolled as a Medicare provider on September 1,

2000. In August of 2015, Llewellyn revalidated her Medicare enrollment information and listed

her correspondence address and practice location as the defendant property effective July 1,

2015. Llewellyn’s enrollment application listed Lonski at the defendant property as the contact

person, and Lonski’s email address (mlonski@optonline.net) was listed under the authorized

signer for Evelyn Llewellyn.

                                The Medicaid Program in Connecticut


       20.      The Connecticut Department of Social Services ("DSS") is a multi-faceted health

and human services agency in Connecticut that, among other things, oversees and supports

programs providing medical assistance to low-income persons through the Connecticut Medical

Assistance Program (“CTMAP”). CTMAP offers a comprehensive set of health care benefit

programs including HUSKY A (Family Medicaid); HUSKY B (State Children's Health Insurance

Program); HUSKY C (previously referred to as Adult Medicaid); and HUSKY D (previously

referred to as Medicaid for Low Income Adults) (collectively, “Medicaid”). Medicaid is a joint

federal-state program, funded 50-50 by the federal government and the State of Connecticut.

       21.     Medicaid pays claims submitted by participating health care providers for

medically necessary benefits, items, and services rendered to Medicaid clients. As such, Medicaid is

a "health care benefit program" under 18 U.S.C. § 24(b).

       22.     Lonski has been enrolled in the Medicaid program since January 2009 as a

behavioral health clinician in the specialty of psychology. In his enrollment and re-enrollment

                                                 6
           Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 7 of 23



documents, Lonski reported that he was a sole proprietor with no employees. Lonski re-enrolled

in Medicaid 2013 and in 2018, listing his service location address, mailing address, home office

address, check and remittance advice address, IRS Form 1099 address, and enrollment address as

112 Shore Road, Old Greenwich, the defendant property.

       23.     Llewellyn has been enrolled in the Medicaid program since November 2014 as a

behavioral health clinician in the specialty of psychology. Llewellyn’s enrollment paperwork

listed her service location as the defendant property and her home office email contact as

mlonski@optonline.net.

                             Private Health Insurance Companies

       24.     Several private health insurance companies, including Anthem Blue Cross and Blue

Shield (“Anthem”), Cigna, Aetna, and UnitedHealthCare (UHC) have operations in Connecticut.

These health care benefit programs pay claims for medical services provided to their insured clients

submitted by registered, also known as “participating,” health care providers, as well as out-of-

network, non-participating providers. As such, these programs constitute “health care benefit

programs” under 18 U.S.C. § 24(b). Lonski and Llewellyn are participating health care providers

for UHC and non-participating providers for Anthem, Cigna, and Aetna.

       25.     In order to be a participating provider for UHC, Lonski submitted an initial

provider credentialing application in 2013, and he recredentialed with UHC in 2016. 1 Lonski

listed his primary practice location, billing contact address, and payment and remittance address

as the defendant property, and listed himself as the contact for the office and for billing. Lonski


       1
        Lonski did not submit the type of provider application he submitted to UHC to Anthem,
Cigna, or Aetna because he is a non-participating provider for those health care benefit
programs.

                                                 7
            Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 8 of 23



indicated it was a solo practice and that Llewellyn was a partner/associate of the practice.

Lonski indicated he had electronic billing capabilities.

          26.    Llewellyn is a participating health care provider with UHC and submitted her

initial provider credentialing application to UHC in 2009 and recredentialed in 2015 and 2018.

Upon recredentialing in 2018, Llewellyn listed her primary practice location as Elder

Psychological Solutions, PC located at the defendant property. The Office Manager/Business

Office Staff Contact and Billing Contact was listed as Michael Lonski, mlonski@optonline.net.

Llewellyn indicated it was a solo practice and did not list any partners or associates.

                                       PROBABLE CAUSE

                Lonski and Llewellyn Claims Data Shows Fraudulent Overbilling

          27.    The Federal Bureau of Investigation (FBI) began an investigation into Lonski and

Llewellyn’s billing practices. The FBI has reviewed 2 claims data submitted under Lonski and

Llewellyn’s names and provider numbers to Medicaid, Medicare, Anthem, Cigna, Aetna, and

UHC for dates of service spanning multiple years, primarily between 2014 and 2019, as follows:

                        Aetna           10/18/15 – 07/19/19
                        Anthem          01/01/14 – 02/21/19
                        Cigna           01/02/14 – 12/31/18
                        Medicaid        01/01/14 – 05/08/19
                        Medicare        01/01/14 – 02/28/19
                        UHC             01/01/14 – 07/17/19


      2
         The FBI also reviewed a December 26, 2017 DSS referral to Health and Human Services –
Office of Inspector General (HHS-OIG), Medicaid Fraud Control Unit (MFCU) of the Connecticut Chief
State’s Attorney’s Office, and the Attorney General’s Office (AGO) for consideration of a possible fraud
investigation of Medicaid claims submitted by Lonski and Llewellyn for dates of service October 1, 2014
to October 31, 2017.


                                                   8
            Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 9 of 23



These claims are hereinafter referred to as the “Lonski Claims” when referring to claims

submitted under Lonski’s provider number and as the “Llewellyn Claims” when referring to

claims submitted under Llewellyn’s provider number. 3

        28.     In order to obtain reimbursement from Medicaid and other health insurance

programs, providers use a five-digit number, known as a CPT code which identifies the

particular service provided. Some CPT codes for psychotherapy services and health and behavior

intervention services represent face-to-face time and a provider of these services is required to

bill the CPT code closest to the actual time spent with a patient. For example, the CPT code for a

30 minute psychotherapy session requires a minimum face-to-face time of 16 minutes up to 37

minutes, and the CPT code for a 45 minute psychotherapy session requires a minimum face-to-

face time of 38 minutes up to 52 minutes, and the CPT code for a 60 minute psychotherapy

session requires a minimum face-to-face time of 53 minutes or more. For this reason, Lonski

Claims and Llewellyn Claims for timed psychotherapy services and behavior intervention

services represent to an insurer a particular number of face-to-face hours worked. 4

        29.     For the three year period October 1, 2014 to October 31, 2017, with respect to

Medicaid claims, the most frequently used CPT code by Lonski and LLewellyn was for 60

minutes of psychotherapy. Amongst Connecticut Medicaid providers during that period, Lonski


        3
           The time period of claims included for analysis in this complaint necessarily lags behind the
current date for several reasons. First, Lonski and Llewellyn take time, often months, to submit claims to
insurers, who, in turn take additional time to process submitted claims. Insurers require varying amounts
of time to respond to subpoena requests, and when that information is finally produced to the
investigative team, its volume and format require a substantial amount of time to process and analyze.
        4
          In calculating the number of hours worked, the minimum required amount of time for any
particular session was used in the calculation. The Lonski Claims and Llewellyn Claims also routinely
included billing for non-timed services (such as follow-up visits to a nursing home), however, these non-
timed services were not included in the analysis of the number of hours worked on any particular day.

                                                    9
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 10 of 23



ranked first out of 1,912 Connecticut behavioral health clinicians for the amount paid for that

CPT code, while Llewellyn ranked third.

       30.     The Lonski Claims and Llewellyn Claims demonstrate that Lonski and

Llewellyn have engaged in health care fraud by billing Medicaid, Medicare, Anthem, Cigna,

Aetna, and/or UHC for services that they did not actually perform and/or with codes that falsely

inflate the services rendered such that the health care programs paid Lonski and Llewellyn at a

higher rate. Among other things, those claims show that Lonski and Llewellyn billed for

excessive days and hours (such that it was highly unlikely or even impossible that they

performed the billed services), billed for deceased patients, and billed for dates of service when

they were out of the country. These billing practices, along with a shift in Lonski and

Llewellyn’s Medicaid billing practices to reflect the wrong place of service, resulted in payments

to Lonski and Llewellyn to which they were not entitled.

               #1: Billing for More Than 24 Hours in a Day and for Excessive Hours

                                    Lonski’s Excessive Hours

       31.     The Lonski Claims show 765 dates of service on which Lonski claimed to have

provided a minimum of 12 hours of timed psychotherapy and/or health and behavior intervention

services in a single day. Of those, there were 39 dates of service on which Lonski claimed to

have provided over 24 hours of psychotherapy and/or health and behavior intervention services

in a single day, including the following:

               a.      For a date in September 2016, Lonski’s Claims included billings for 46

       different patients, claiming to have provided a minimum of 29 hours of timed




                                                10
            Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 11 of 23



        psychotherapy services to 36 5 of these patients at various locations, including the

        defendant property in Old Greenwich, a skilled nursing facility in Greenwich,

        Connecticut, and a skilled nursing facility in Danbury, Connecticut located about 35

        miles from the defendant property.

                b.      For a date in September 2017, Lonski’s Claims included billings for 39

        different patients, claiming to have provided a minimum of 29 hours of timed

        psychotherapy services to 36 of these patients at various locations including the

        defendant property in Old Greenwich, an inpatient hospital, and a skilled nursing facility

        in Greenwich, Connecticut located approximately 10 miles from the defendant property.

        As described below, two of the beneficiaries were deceased on the dates they supposedly

        received psychotherapy services from Lonski, one (with initials “H.S.”) having died on

        June 30, 2017, and another (with initials “W.V.”) having died on November 17, 2016.

                c.      For a date in June 2018, Lonski’s Claims included billings for 44

        different patients, claiming to have provided a minimum of 32 hours of timed

        psychotherapy and/or health and behavior intervention services to 43 of these patients at

        various locations, including the defendant property in Old Greenwich and the skilled

        nursing facility in Danbury, Connecticut located approximately 35 miles away.

                d.      For a date in August 2018, Lonski’s Claims included billings for 44

        different patients, claiming to have provided a minimum of 31 hours of timed

        psychotherapy and/or health and behavior intervention services to these patients at



        5
         The Lonski Claims included billings for non-timed services for the other 10 patients which
were not included in the calculation described herein.

                                                  11
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 12 of 23



       various locations including the Target Premises in Old Greenwich and the skilled

       nursing facility in Danbury, Connecticut, approximately 35 miles away.

                                    Llewellyn’s Excessive Hours

       32.      The Llewellyn Claims show 166 dates of service on which Llewellyn claimed to

have provided at least 12 hours of timed psychotherapy and/or health and behavior intervention

services in a single day. Of those, Llewellyn billed for more than 24 hours of services for a

single day on three occasions. For example:

             a. For a date in January 2017, Llewellyn’s Claims included billings for 28 different

                patients, claiming that Llewelyn provided at least 25 hours of timed

                psychotherapy services to these patients at the defendant property and at a skilled

                nursing facility. One of the 28 patients, W.V., was deceased at the time.

             b. For a date in January 2017, Llewellyn’s Claims included billings for 30 patients,

                claiming that Llewellyn provided at least 25 hours of timed psychotherapy

                services to 28 of these patients at the defendant property and at a skilled nursing

                facility. W.V. was again one of the patients.

             c. For a date in March 2017, Llewellyn’s Claims included billings for 34 patients,

                claiming that Llewellyn provided at least 29 hours of timed psychotherapy

                services to these patients at the defendant property and at the skilled nursing

                facility in Danbury, approximately 35 miles away. W.V. was again one of the

                patients.




                                                 12
            Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 13 of 23



                               #2: Billing on Excessive Service Days

        33.     The sheer number of days for which the Lonski Claims and Llewellyn Claims

sought reimbursement raises suspicion that Lonski and Llewellyn billed for services that they

did not perform. The Lonski Claims show that for five-year period from January 1, 2014

through May 25, 2019, 6 Lonski claimed to have provided services every single day, including

weekends and holidays, except for a single day, August 21, 2017 (a day for which, as described

below, U.S. Customs and Border Protection records show that Lonski was out of the country).

        34.     Lonski billed claims for services rendered on 285 Saturdays, which included

every Saturday between January 1, 2014, and May 25, 2019. Lonski billed claims for 287

Sundays, which included every Sunday between January 1, 2014 and June 2, 2019.

        35.     Llewellyn billed claims for 265 Saturdays and 145 Sundays.

        36.     Lonski’s Claims included billings for services supposedly rendered on nearly

every holiday, including, for example, New Year’s Day for every year between 2014 and 2019,

on Fourth of July every year for 2014 through 2019, on Thanksgiving Day every year for 2014

through 2018, and on October 11, 2014, the day of Lonski and Llewellyn’s daughter’s wedding.

Llewellyn’s Claims included billings for services on Thanksgiving Day 2016 and 2018 and on

the day of Lonski and Llewellyn’s daughter’s wedding on October 11, 2014.




        6
         Although the Lonski Claims included additional days after May 25, 2019 on which no claims
were submitted, most of the insurer data did not extend that far in time (see paragraph 33). It therefore
could not be determined past May 25, 2019 whether any additional “no billing” days were because there
were no billings or because the insurers had not yet provided the data.

                                                    13
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 14 of 23



                    #3: Lonski and Llewellyn’s Billing for Deceased Patients

       37.      The inclusion of multiple billings for patients who were deceased at the purported

time of service also supports probable cause to believe Lonski and Llewellyn billed for services

they did not actually provide. The Lonski Claims included billings for 71 patients who were

deceased on the date services were purportedly provided. For example:

             a. According to Medicare’s records, a patient with initials “M.M.” died on June 30,

                1971, but the Lonski Claims included Medicare billings for M.M. for five

                separate dates of service between July 4, 2017, and July 21, 2017.

             b. According to Medicaid’s records, a patient with initials “L.R.” died on March 2,

                2017, but the Lonski Claims included Medicaid billings for L.R. for 19 dates of

                service from March 9, 2017, to June 20, 2017.

             c. The Lonski Claims included a September 2, 2017, billing for a patient with

                initials “H.S.” who, according to Medicaid records, died on June 30, 2017, and for

                patient with initials “W.V.” who, according to Medicaid records, died on

                November 17, 2016. The Lonski Claims also included Medicaid billings for

                W.V. for another four dates of service from August 29, 2017, to September 7,

                2017.

       38.      The Llewellyn Claims included billings for six patients who were deceased on

the date services were purportedly provided. For example:

             a. According to Medicaid’s records, the Llewellyn Claims included Medicaid

                billings for W.V. for 37 dates of service from November 18, 2016, to April 29,

                2017 (all post-dating W.V.’s death on November 17, 2016).


                                                14
            Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 15 of 23



              b. According to Medicaid’s records, a patient with initials “M.D.” died on June 9,

                 2016, but the Llewellyn Claims included Medicaid billings for M.D. for six dates

                 of service from June 13, 2016, to July 18, 2016.

                            #4: Billing for Dates While Out of the Country

        39.      The FBI examined U.S. Customs and Border Protection records showing travel by

Lonski outside of the United States in 2015, 2016, 2017, and 2018, and compared those dates to

the information in the Lonski Claims. That analysis shows multiple dates on which Lonski

billed for services supposedly rendered while he was out of the country as follows:

 Departure        Arrival       Return      Dates of Claimed        Claimed Service         Number of
   Date           Location       Date           Service               Locations 7            Patients
                                                                                            Claimed 8
  09/16/15          Paris       09/27/15   09/16/15 – 09/27/15         office; SNF;            55
                                                                      nursing facility;
                                                                          hospice
  09/22/16          Paris       10/2/16    09/22/16 – 10/02/16         office; SNF;              26
                                                                      nursing facility;
                                                                     inpatient hospital
  03/04/17        Bermuda       03/07/17   03/04/17 – 03/07/17          office; SNF              32
  08/17/17        London        08/24/17   08/17/17-08/20/17;           office; SNF              11
                                            08/22/17-08/24/17
  06/01/18        Reykjavik     06/05/18   06/01/18 – 06/05/18         office; SNF;              65
                                                                     inpatient hospital
  08/17/18         Ireland      08/25/18   08/17/18 – 08/25/18         office; SNF;              63
                                                                     inpatient hospital
  10/04/18          Paris       10/14/18   10/04/18 – 10/14/18         office; SNF;              78
                                                                     inpatient hospital




        7
         Claimed service locations include “office” for the defendant property, “SNF” indicating a skilled
nursing facility, and billings for nursing facility, hospital or hospice.
        8
        These numbers do not include claims for services purportedly having been provided on Lonski
and Llewellyn’s departure and return dates.

                                                   15
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 16 of 23



        40.     Similarly, the Llewellyn Claims include billings for services supposedly rendered

while Llewellyn was out of the country as follows:

 Departure       Arrival       Return       Dates of Claimed           Claimed            Number of
   Date          Location       Date            Service                 Service            Patients
                                                                       Locations           Claimed
  09/16/15         Paris      09/27/15          09/19/15                 office               2
  09/22/16         Paris      10/02/16     09/22/16; 09/25/16;        office; SNF             5
                                           09/26/16; 09/29/16;
                                           09/30/16; 10/01/16;
                                                10/02/16
  03/04/17       Bermuda      03/07/17     03/04/17-03/07/17          office; SNF              20
  08/17/17       London       08/24/17     08/17/17; 08/20/17;           office                 1
                                                08/24/17
  06/01/18      Reykjavik     06/05/18     06/01/18; 06/02/18;           office                 5
                                           06/04/18; 06/05/18
  08/17/18        Ireland     08/25/18     08/18/18; 08/19/18;        office; SNF               2
                                           08/22/18; 08/23/18;
                                                08/25/18
  10/04/18         Paris      10/14/18     10/04/18; 10/05/18;        office; SNF               4
                                           10/10/18; 10/12/18;
                                           10/13/18; 10/14/18


                                   #5: Incorrect Place of Service

                                           Lonski’s Claims

        41.     Based upon the FBI’s review of the Lonski Claims, Lonski dramatically changed

his billing pattern to reflect services rendered at his office (rather than in a skilled nursing

facility) in order to take advantage of a change in Medicaid reimbursement rates, regardless of

where the services were actually rendered (assuming such services were rendered at all).

        42.     On October 1, 2014, the Connecticut Medical Assistance Program reduced the

reimbursement rate paid for Medicaid services in a facility setting (such as a skilled nursing

facility), but left the rate paid for place of service office the same. As a result, after October 1,


                                                   16
            Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 17 of 23



2014, services provided in a skilled nursing facility were entitled to only about half the

reimbursement rate of what the same services were allowed if provided in an office setting.

        43.     Before this rule change, from January 1, 2014 to September 30, 2014, the Lonski

Claims included over 1600 claims to Medicaid and only a single claim was designated with the

place of service being “office.” Starting on October 1, 2014, Lonski changed this billing pattern

dramatically. From October 1, 2014 to May 8, 2019, the Lonski Claims included almost 14,600

claims to Medicaid, and almost 10,900 of them or 75 percent of them were designated with the

place of service as “office.”

        44.     By submitting these Medicaid claims with place of service designated as “office,”

Lonski was representing that he provided treatment at the defendant property. However,

information from Medicaid indicates that in many cases, this representation as to place of service

was false. Medicaid authorization data shows that 92 patients who Lonski claimed to have

treated in his office were residing in a nursing home at the time of service, and 39 patients were

inpatients at a hospital or hospice at the purported date of service.

                                         Llewellyn’s Claims

        45.     The Medicaid billings in Llewellyn’s Claims also show multiple claims for

services provided at the “office” when Medicaid authorization data indicates that at the time of

service, 32 patients were admitted in a hospital/hospice and 70 patients were in a nursing home

facility.


                       Relevant Background of the Defendant Property

        46.      Michael Lonski and Evelyn Llewellyn purchased the single family home at 112

Shore Road, Old Greenwich Connecticut on September 3, 1996 for $750,000 with a $600,000

                                                 17
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 18 of 23



mortgage. They have refinanced their mortgages ten times. There are currently two outstanding

mortgages on the property; a first mortgage in the amount of $1,400,000 with JP Morgan Chase

Bank dated November 23, 2015, and a home equity line of credit up to $100,000 with JP Morgan

Chase Bank dated May 1, 2014.

       47.      On October 24, 2013, Michael Lonski and Evelyn Llewellyn refinanced their

existing mortgage on the defendant property with JP Morgan Chase Bank (Chase) for a

$1,067,200 adjustable rate mortgage. They authorized Chase to deduct the mortgage and tax

escrow payment from Chase checking account ending in 9202 in the name of Michael Lonski or

Evelyn Llewellyn.

       48.      On November 23, 2015, Michael Lonski and Evelyn Llewellyn refinanced that

mortgage on the defendant property with Chase for a $1,400,000 fixed rate mortgage. They

authorized Chase to deduct the mortgage and tax escrow payments from Chase checking account

ending in 9202 in the name of Michael Lonski or Evelyn Llewellyn.

       49.      From September 12, 2014, through January 11, 2019, there were approximately

49 mortgage payments totaling approximately $419,064.75 transferred from the Chase checking

account ending in 9202. As of March 7, 2019, the outstanding balance of this first mortgage was

$1,315,061.52

       50.      From September 12, 2014, through January 11, 2019, there were approximately

three payments to the home equity line of credit totaling approximately $51,868.12 from the

Chase checking account ending in 9202. Additionally, there were five checks from Aetna and

one check from Anthem totaling approximately $19,010.87 payable to Lonski and two checks

from Cigna totaling approximately $6,661.44 payable to Llewellyn which were directly applied


                                              18
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 19 of 23



to the balance of the home equity line of credit. The outstanding balance of the home equity line

of credit was $40,226.14 as of March 12, 2019.

      Insurance Payments transferred to Chase Account used for Mortgage Payments

       51.     Medicare, Medicaid and private insurance payments for most of the billings by

Michael Lonski were deposited into Patriot Bank checking account ending in 6008 in the name

of Michael W. Lonski PHD. The approximate total amount of those deposits was $149,299.78 in

2014, $568,508.64 in 2015, $735,871.54 in 2016, $818,971.16 in 2017, $890,889.75 in 2018,

and $18,155.78 through January 31, 2019.

       52.     Medicare, Medicaid and private insurance payments for most of the billings by

Evelyn Llewellyn were deposited into Patriot Bank checking account ending in 1710 in the name

of Evelyn Llewellyn, PsyD. The approximate total amount of those deposits was $58,096.97 in

2015, $238,820.07 in 2016, $413,938.42 in 2017, $328,450.09 in 2018, and $29,664.63 through

January 31, 2019.

       53.     Deposits representing false billing as well as legitimate billing were comingled

into Patriot bank checking accounts ending in 6008 and 1710.

       54.     From September 12, 2014, through January 11, 2019, there were approximately

44 transfers of funds totaling approximately $375,500 from the Michael W. Lonski PHD Patriot

Bank checking account ending in 6008 to JP Morgan Chase Bank checking account ending in

9202 in the name of Michael Lonski or Evelyn Llewellyn. Most of the transfers were by check in

round numbers slightly higher than their monthly mortgage payment. For example, when their

mortgage payment was $7,722.40 in 2015, there would be a deposit of $7,800, $7,900, $8,000, or

$8,500 shortly before the mortgage payment was made. Some of the checks had the word


                                                 19
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 20 of 23



“mortgage” in the memo section. Additionally, there were private insurance payments totaling

approximately $78,018 which were deposited into JP Morgan Chase Bank checking account

ending in 9202 in the name of Michael Lonski or Evelyn Llewellyn. These deposits included two

checks from Cigna and one check from Meritain Health, an Aetna Company, totaling

approximately 466,066 payable to Lonski and one check from Meritain Health, an Aetna

Company, for approximately $11,952 payable to Llewellyn.

       55.     From October 1, 2014, through January 31, 2019, there were approximately 17

transfers of funds totaling approximately $227,755.20 from the of Evelyn Llewellyn, PsyD

Patriot Bank checking account ending in 1710 to the Michael W. Lonski PHD Patriot Bank

checking account ending in 6008. Most of the transfers were by check. Some of the checks had

notations in the memo section indicating it was for credit card payments, one said “Taxes

mortgage.”

                                         CONCLUSION

       56.     The defendant property was involved in a transaction or attempted transaction, or

traceable thereto, in violation of 18 U.S.C. §§ 1956 and 1957, or represents property which

constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. § 1343, and is

therefore subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A); or that they constitute or are

derived from proceeds traceable to an offense constituting “specified unlawful activity” (as

defined in 18 U.S.C. § 1956(c)(7)), namely wire fraud in violation of 18 U.S.C. §1343, and is

therefore subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).




                                                 20
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 21 of 23



        WHEREFORE, the United States of America respectfully asserts that there is reasonable

belief that the defendant property is subject to forfeiture to the United States pursuant to 18

U.S.C. §§ 981(a)(1)(A) or (C); and requests

        (a) that pursuant to 18 U.S.C. § 985(b)(2), and 18 U.S.C. § 981(j), which permits the

Court to “take any action to . . . preserve the availability of the property subject to civil

forfeiture,” the Court issue the proposed Writs of Entry submitted with this Verified Complaint

of Forfeiture authorizing the United States Marshals Service, or its delegate, to enter the Real

Property Defendant, including any structures, on one or more occasions during the pendency of

this in rem forfeiture action:

        (1)     for the purpose of conducting an inspection and inventory and appraisal of the

                defendant property, which inspection and inventory and appraisal may include

                still and video photography;

        (2)     to be accompanied on any such occasion by any appraiser(s) selected by it to

                appraise the condition and value of the defendant property pursuant to 19 U.S.C. §

                1606;

        (3)     to be accompanied on any such occasion by any government or contract personnel

                selected by it for the purpose of conducting an inventory of the defendant

                property; and

        (4)     to be accompanied on any such occasion by any federal, state, or local law

                enforcement officers selected by it to ensure the safety of any person acting under

                the Writ of Entry.




                                                  21
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 22 of 23



       (b) that the Court decree that the forfeiture of the property defendant to the United States

under 18 U.S.C. §§ 981(a)(1)(A) or (C) is confirmed, enforced, and ordered;

       (c) that the Court thereafter order that the United States Marshal, or his delegate, dispose

of the property defendant as provided by law; and

       (d) that the Court award Plaintiff United States all other relief to which it is entitled,

including the costs of this action.

                                                       Respectfully submitted,

                                                       JOHN H. DURHAM
                                                       UNITED STATES ATTORNEY


                                                          /s/ Leonard C. Boyle
                                                       LEONARD C. BOYLE
                                                       FIRST ASSISTANT
                                                       UNITED STATES ATTORNEY


                                                           /s/ Julie G. Turbert
                                                       JULIE G. TURBERT
                                                       ASSISTANT U.S. ATTORNEY
                                                       ATTORNEY BAR # ct23398
                                                       157 CHURCH STREET
                                                       NEW HAVEN, CT 06510
                                                       TELEPHONE: (203) 821-3700
                                                       FAX: (203) 773-5373
                                                       EMAIL: Julie.Turbert@usdoj.gov
         Case 3:20-cv-00223-JBA Document 1 Filed 02/18/20 Page 23 of 23




                                         DECLARATION

       I am a Special Agent of the Federal Bureau of Investigation, United States Department of

Justice, and the agent assigned the responsibility for this case.

       I have read the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 18th day of February, 2020.




                                                  /s/ Jennifer A. Boyer
                                               JENNIFER A. BOYER
                                               SPECIAL AGENT
                                               FEDERAL BUREAU OF INVESTIGATION
Case 3:20-cv-00223-JBA Document 1-1 Filed 02/18/20 Page 1 of 1




                                                          √




     Tax tt Nutterlsl:   帥 12


    麟 nd S tualed in the TOwn● fOLD GREENVVICH in the Coutty oFFa市 ●ld hule State of OT

    ALL THAT CERTAIN TRAよ 、PIECE OR PARCEL OF LAND:lraTH THE BUILDINCS
    AND MPROVE14ENTS THEREON.SFUATEDIN TOwN OF GREENWCH:AT OLD GREEMnHCH,B口 Nc
    KNOWN
    AND DEStCluA■ D AS LOT NO.2 0N A CERTAIN MttP ml■ ■ED'M隕 P OF PROPERTY OF EST OF JOHN
    螂
    ATSOUND BEACH̀GREENWCl,CONNilrADE BY F S.0腱          u￢   cML ENGINEER,PORTCHES■      Jヒ N■ 1.
    」
    ULY,
    190■   WHICH VAPIS ON FILEIN￢ HE OFFiCE OF THE TOWN C雌    RKOFsAIDCREENnlCHANDTHERttN
    NUMBERED 23■
    SAID PREMЮ ES ARE BOUNOED NORTHERLY ON A COuRSE RUNNNC SOuTH 61・ 02 EAST″ 84 FECr
    BY LOT
    N010NSAD MA̲p=EASTERLY 79￡ И FEET BY A DRIFMAY NDiCATED ON SAID MAP,SOurHERLY ON A
    COuRSE RUNNINC SOUTH 61・ 02 EAST2403 FEETBY LOTS NOS.3 AND 5 0N SAID碑 uLAND
    MSTERLY ON A
    00URSE RUNNINO NORTH 44・ 27EAST82 FEET BYTHE HIcHwAYKNOWNAS SHORE ROAD
    T00酬 ERVWHAL RIG籠、■■EANDINTERESTOFTHEGttRINANDTOTHEHIGMAYiSHORE
    ROA■ lN FRONT OF AND ADJ01NINC SAID PREMISES TO THF̲CEN「 ER UNETHEREOF.
    TOGETHERWITHANY RIGHrSWHIcH THE GRANTOR MAY「 AVEIN ORTO SAID DRIFllrVAY BOuNDING
    SAlD
    PREMISES ON THE EAST′ WD N ORTO THE WATERS OF LONelSIAND SOUN,
    Pa陸 ‖D:06‐ 297WS
    Common,hぃ m aS: 112 Shore Rd,OB Cree"Mtt cTo6870 2214
